   Case 4:21-cv-04124-RAL Document 4 Filed 07/21/21 Page 1 of 2 PageID #: 12



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                       SOUTHERN DIVISION



 ZACHARIAH ADAM JINDRA,                                              4:21-CV-04124-RAL


                                 Plaintiff,
                                                           OPINION AND ORDER DISMISSING
                 vs.                                              PETITIONER'S PETITION


 YANKTON FPC WARDEN,

                                 Defendant.



        On July 19, 2021,Zachariah Adam Jindra, an inmate at the Yankton Federal Prison

Camp in Yankton, South Dakota, filed his second petition for writ of habeas corpus under 28

U.S.C. § 2241. Doc. 1. He moves for leave to proceed in forma pauperis. Doc. 2. In his first

petition, this Court dismissed Jindra's petition for lack ofsubject matter jurisdiction and entered

judgment against Jindra. See Jindra v. FPC Yankton. Warden. 4:21-CV-04113-RAL, Doc.6

(July 12, 2021).

        Generally, a district court screens petitions and dismisses the petition when it "plainly

appears from the petition ... that the petitioner is not entitled to reliefin the district court[.]"

Rule 4 of the Rules Governing Section 2254 Cases; see Rule 1(b) of the Rules Governing

Section 2254 Cases (extending the screening rule to petitions filed under § 2241). A post-

conviction motion such as this one that attacks the execution of a sentence and not the legality of

the sentence must be brought in a petition pursuant to 28 U.S.C. § 2241 in the district where the

defendant is incarcerated. See 28 U.S.C. §§ 2241,2255; Rumsfeld v. Padilla. 542 U.S. 426,442

(2004). Jindra brought his petition in the correct district in that he is imprisoned in Yankton,

South Dakota. Doc. 1 at 1.
  Case 4:21-cv-04124-RAL Document 4 Filed 07/21/21 Page 2 of 2 PageID #: 13



        Jindra asks this Court to order the Bureau ofPrisons(BOP)to apply his First Step Act

(PSA)earned time credits and "convert [his] remaining sentence to the maximum amount of(1)

supervised release and any remainder towards home confinement." Doc. 1 at 6. Under the PSA,

time credits may be earned by eligible prisoners who successfully complete "evidence-based

recidivism reduction programming" or "productive activities." 18 U.S.C. § 3632(d)(4)(A). The

Bureau of Prisons(BOP)has a phase-in period until January 15, 2022, to provide evidence-based

recidivism programs and productive activities to all prisoners. Id § 3621(h)(2)(emphasis

added). In Holt v. Warden, this Court held that it cannot force the BOP to apply earned time

credits toward prerelease custody before January 15, 2022. 2021 WL 1925503, at *5-6(D.S.D.

May 13, 2021). Thus, an inmate that seeks to have the Court compel the BOP to apply the credits

before January 15, 2022, does not have standing and his/her petition must be dismissed for lack

ofsubject matter jurisdiction. See id. Here, Jindra seeks to have the Court order the BOP to apply

his earned time credits. Doc. 1 at 6. At this time, the Court cannot compel the BOP to apply

earned time credits. Jindra's petition is dismissed for lack ofsubject matter jurisdiction.

        Therefore, it is hereby

        ORDERED that Jindra's motion for leave to proceed in forma pauperis. Doc. 2, is denied

as moot. It is finally

        ORDERED that Jindra's petition is dismissed for lack ofsubject matter jurisdiction.

        DATED July 3/^2021.
                                                      BY THE COURT;




                                                      ROBERTO A. LANGE
                                                      CHIEF JUDGE
